Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 2:
“A skilled artisan would not be motivated to combine the teachings of Pankratz with those of Oh …
… a skilled artisan would not add the coupling part 142 and the extension part 144 of Oh to the device of Pankratz. It is one of the objects of Pankratz to ensure that the operating element 12 exclusively executes a translatory movement for the haptic feedback such that the haptic feedback is the same across the overall operating surface 14. See Pankratz, paragraphs [0035] and [0036]. Pankratz teaches that this object is achieved by arranging the actuator 32 such that the center of gravity 40 of the operating element 12 lies on the effective movement axis 38 of the drive element 34 of the actuator 32. See Pankratz, paragraph [0036]; Figure 1.
If the person skilled in the art would add the coupling part 142 and the extension part 144 of Oh to the device of Pankratz, a movement of the actuator 32 of Pankratz would be transformed into a movement in the vertical direction. However, the effective movement axis for this movement in the vertical direction could no longer go through the center of gravity 40 of the operating element 12. According to the disclosure of Pankratz, this will result in the operating element 12 not 
Hence, independent claim 20 is allowable.”
Examiner responds that although it’s true that Pankratz’ operating element 12 can be designed to exclusively execute a translatory movement, this is not the case for the drive element 34. As can be seen for Fig. 1, Pankratz’ drive element 34 is translated in both vertical and horizontal directions (Fig. 1 and para. 34). Contrary to the arguments above, Oh’s vertical movement of the actuator would in fact be consistent with those of Pankratz since Pankratz’ drive element 34 moves in a vertical direction as well. Providing this vertical displacement through the center of gravity would merely be a function of the placement of the mechanical reinforcing element. Therefore, the argument is rendered unpersuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 – 27 and 32 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pankratz et al. (US Pub. No. 2018/0253157 A1) in view of Oh et al. (US Pub. No. 2014/0333179 A1).
		As to claim 20, Pankratz shows an apparatus (Fig. 1 and para. 33) comprising: a base plate (housing 26, Fig. 1 and para. 34); an interface with a touch-sensitive surface (14, Fig. 1 and para. 33); an actuator (32, Fig. 1 and para. 34);  and a mechanical reinforcing element (34, Fig. 1 and para. 34), wherein the mechanical reinforcing element is fastened to the actuator (Fig.1 and para. 34),  wherein the mechanical reinforcing element is fastened to the interface (Fig. 1 and para. 34), wherein the interface is moved, by a force applied by the actuator, in a direction lateral to the touch-sensitive surface (direction indicated by arrow 38, Fig. 1 and para. 34), or wherein the interface is moved, by the force applied, in a direction perpendicular to the touch-sensitive surface (direction indicated by arrow 38, Fig. 1 and para. 34), and wherein the actuator is configured to: move the interface relative to the base plate to produce a haptic feedback (Fig. 1 and para. 38), and move the interface at an angle α relative to the base plate to produce the haptic feedback (Fig. 1 and para. 38), where 0° ≤ α ≤ 180° (Fig. 1). 
		Pankratz does not show a piezoelectric actuator, or that the mechanical reinforcing element is configured to deform, as a result of a change of an extension of the piezoelectric actuator, in a first direction such that a partial region of the mechanical reinforcing element is moved relative to the piezoelectric actuator in a second direction perpendicular to the first direction and a force is applied to the interface.

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).
		As to claim 21, Pankratz shows that the interface is a screen with a touch-sensitive surface (para. 4). 
		As to claim 22, Pankratz shows the touch-sensitive surface (para. 4).
		Pankratz does not show that the partial region of the mechanical reinforcing element is fastened to a side surface of the interface perpendicular to the interface. 
		Oh shows that a partial region of the mechanical reinforcing element is fastened to a side surface of the interface perpendicular to the interface (Figs. 3 and 4).
 		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).

 		As to claim 24, Pankratz shows that the interface is connected to the base plate via a flexible connection (i.e. spring 24, Fig. 1 and para. 34). 
 		As to claim 25, Pankratz shows that the flexible connection fastens the interface to the base plate in a lateral direction (Fig. 1 and para. 34). 
 		As to claim 26, Pankratz shows that the flexible connection has a spring (Fig. 1 and para. 34) 
 		As to claim 27, Pankratz shows that the flexible connection is configured to: allow a movement of the interface relative to the base plate (inherently as this is a function that any spring would provide, Fig. 1 and para. 34), and produce a preload to be overcome for a movement of the interface relative to the base plate (inherently as this is a function that any spring would provide, Fig. 1 and para. 34). 
 		As to claim 28, Pankratz shows that the interface lies loosely on the base plate (i.e. moveable with respect to the base plate via the spring, Fig. 1 and para. 34). 
		As to claim 29, Pankratz shows that the interface is free-floating relative to the base plate (i.e. moveable with respect to the base plate via the spring, Fig. 1 and para. 34). 
 		As to claim 32, Oh shows that the mechanical reinforcing element is configured so that a movement of the partial region in the second direction has a larger amplitude than a variation of the extension of the piezoelectric actuator in the first direction (para. 77). 

		As to claim 33, Oh shows that the partial region is arranged at a distance from a surface of the piezoelectric actuator (Figs. 3 and 4), wherein the mechanical reinforcing element has two end regions fastened to the surface of the piezoelectric actuator (Figs. 3 – 6), wherein the two end regions of the mechanical reinforcing element directly adjoin the partial region of the mechanical reinforcing element (Figs. 3 – 6), and wherein the two end regions are arranged on opposite sides of the partial region of the mechanical reinforcing element (Figs. 4 – 6). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).
		As to claim 34, Pankratz does not show that the mechanical reinforcing element is bow-shaped. 
		Oh shows that the mechanical reinforcing element is bow-shaped (Figs. 4 – 6). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).
		As to claim 35, Pankratz shows that the device provides haptic feedback when an actuation of the touch-sensitive surface is detected (para. 4).
		Pankratz does not show a control unit configured to apply a voltage pulse to the piezoelectric actuator so as to provide haptic feedback. 

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).
		As to claim 36, Pankratz shows that the device provides haptic feedback when an actuation of the touch-sensitive surface is detected (para. 4).
		Pankratz does not show that that the control unit is configured to apply the voltage pulse to the piezoelectric actuator such that the mechanical reinforcing element is deformed in such a manner that a haptic feedback is produced with respect to an object pressing on interface, which simulates a force jump.
		Oh shows that the control unit is configured to apply the voltage pulse to the piezoelectric actuator such that the mechanical reinforcing element is deformed in such a manner that a haptic feedback is produced with respect to an object pressing on interface, which simulates a force jump (i.e. the user feels vibration, para. 77). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).
 		As to claim 37, Pankratz does not show a second mechanical reinforcing element fastened to the piezoelectric actuator, wherein the piezoelectric actuator is arranged between the two mechanical reinforcing elements, and wherein the second mechanical reinforcing element is configured to deform, as a result of a variation of the extension of the piezoelectric actuator, in the first direction such that a partial region of the second 
	Oh show a second mechanical reinforcing element fastened to the piezoelectric actuator (Figs. 5 and 6), wherein the piezoelectric actuator is arranged between the two mechanical reinforcing elements (Figs. 5 and 6), and wherein the second mechanical reinforcing element is configured to deform, as a result of a variation of the extension of the piezoelectric actuator, in the first direction such that a partial region of the second mechanical reinforcing element is moved relative to the piezoelectric actuator in a second direction perpendicular to the first direction (Figs. 3 and 4 and paras. 75 – 77).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz with those of Oh because designing the system in this way allows the device to exhibit miniaturization (para. 110).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pankratz and Oh as combined above in view of Robrecht et al. (US Pub. No. 2004/0233174 A1).
	As to claim 30, Pankratz as modified above does not show that the piezoelectric actuator is connected to the base plate by an adhesive bonding, a screw connection, a weld or a clamping, and via at least one further element. 
	Robrecht shows that a piezoelectric actuator is connected to another component by an adhesive bonding, and via at least one further element (para. 48).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz as modified above with those of Robrecht because 
		As to claim 31, Pankratz as modified above does not show that the mechanical reinforcing element is connected to the interface by an adhesive bonding, a screw connection, a weld, a clamping, a bracing or a soldering, and via at least one further element. 
	Robrecht shows that two components are connected by an adhesive bonding, and via at least one further element (para. 48).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Pankratz as modified above with those of Robrecht because designing the system in this way allows the device to provide both an electrical and mechanical connection (para. 48).
Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARL ADAMS/Examiner, Art Unit 2627